Citation Nr: 9928470	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-13 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel




INTRODUCTION

The veteran's active military service extended from March 
1974 to March 1977 and from April 1977 to April 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 letter from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That letter informed the veteran of 
the requirements to reopen a claim and stated that the 
veteran had not submitted new and material evidence to reopen 
his claim for service connection for a low back disorder.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The RO denied service connection for a low back disorder 
in July 1986.  The veteran was notified of this decision in 
August 1986 but did not file an appeal 

3.  There is competent medical evidence received since the 
July 1986 RO decision that links the veteran's current low 
back disorder to his military service.  

4.  The evidence received since the July 1986 RO decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

5.  The service medical records reveal recurrent low back 
strain during service.  

6.  The medical evidence of record reveals current diagnoses 
of degenerative disc disease of the lumbosacral spine and low 
back strain.  

7.  Medical opinions of record relate the veteran's current 
low back disorders to his military service.  


CONCLUSIONS OF LAW

1.  The July 1986 decision of the RO denying service 
connection for a low back disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 1991 & Supp. 1999).

2.  Evidence received since the July 1986 RO decision denying 
service connection for a low back disorder is new and 
material, and the veteran's claim for service connection for 
a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).

3.  A low back disorder was incurred in active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopened Claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (1998).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(d) (1998); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  

To determine whether new and material evidence has been 
presented or secured to reopen a claim, a two-step analysis 
must be conducted.  Evans, at 283; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  "First, it must be determined whether 
the evidence presented or secured since the prior final 
disallowance of the claim is new and material when 'the 
credibility of the [new] evidence' is presumed. . . .  
Second, if the evidence is new and material," the claim must 
be reopened and the former disposition reviewed based on all 
the evidence of record to determine the outcome of the claim 
on the merits.  Evans, at 283 (citations omitted); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); see Duran v. Brown, 
7 Vet. App. 216, 220 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

VA regulations specifically provide that:

New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to 
fairly decide the merits of the 
claim.

38 C.F.R. § 3.156 (1998).  

The first question in determining whether the evidence is new 
and material is whether the newly presented evidence is 
actually "new" in the sense that it was not of record at the 
time of the last final disallowance of the claim and is not 
merely cumulative of other evidence of record.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996); Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The second question is whether the 
evidence is "probative" of the issue at hand."  Evans, 9 Vet. 
App. at 283.  Evidence is "probative" when it "tend[s] to 
prove, or actually prov[es] an issue."  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997), citing BLACK'S LAW DICTIONARY 
1203 (6TH ED. 1990).  Determining what the "issue at hand" 
in a case is depends on the specified basis or bases for the 
last disallowance of the claim.  Evans, 9 Vet. App. at 284.  
If such evidence is "so significant that it must be 
considered in order to fairly decide the merits of the 
claim," then the claim must be reopened.  Hodge v. West, 155 
F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (1998).  When 
determining whether the veteran has submitted new and 
material evidence to reopen the claim, consideration must be 
given to all of the evidence since the last final denial of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996), Glynn v. 
Brown, 6 Vet. App. 523 (1994).

If the newly presented evidence is not "new," the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material" in the sense that it is not relevant to and 
probative of the "issue at hand," the claim to reopen fails 
on that basis and the inquiry ends.  See Evans, at 286 
(holding that "new" evidence was not relevant to and 
probative of a nexus between the claimed psychiatric disorder 
and an inservice injury or disease which was the "issue at 
hand" in the case, and therefore the "new" evidence was 
not "material" evidence and the inquiry ended, 
notwithstanding "old" evidence in the record pertaining to 
a nexus between the veteran's psychiatric disorder and his 
military service).

Determining what the "issue at hand" in a case is depends 
on the evidence that was before the RO when it last denied 
the claim on the merits and the reasons for its denial.  See 
Colvin, 1 Vet. App. at 174 (Material evidence is relevant to 
and probative of the issue at hand).  In this case, the RO 
denied service connection for a low back disorder in a July 
1986 rating decision and notified the veteran of the decision 
in August 1986.  The veteran did not appeal the RO decision 
and it became final.  38 U.S.C.A. § 7105(c) (West 1991).  The 
"issue at hand" in this case is whether a low back disorder 
was incurred during the veteran's active military service.  
In order for the veteran's claim to be reopened, evidence 
must have been presented, or secured, since the July 1986 RO 
decision on the merits which is relevant to, and probative 
of, this issue.

The evidence of record at the time of the July 1986 RO rating 
decision included:  the veteran's service medical records and 
VA examination reports dated March 1981 and May 1986.  The 
service medical records revealed that the veteran did suffer 
from recurrent low back strain during his military service; 
however, the veteran's spine was noted to be normal on 
separation examination in March 1979.  The two VA examination 
reports revealed diagnoses of low back strain.  The reason 
provided by the RO was that there was no continuity of the 
low back condition from separation from service in 1979.  The 
RO's reasoning was that there was no medical nexus between 
the current low back disorder and the veteran's service.  

In July 1999 the veteran submitted medical evidence directly 
to the Board along with a waiver of consideration by the 
Regional Office.  This evidence included a large volume of 
private medical evidence which showed current diagnoses of 
low back disorders.  However this evidence also contained an 
October 1998 medical opinion which specifically related the 
veteran's current low back disorders to his military service.  
The Board concludes that this evidence is new because it was 
not before the RO when it denied service connection for a low 
back disorder in July 1986.  This evidence is also 
"material" because it provides a medical nexus between the 
veteran's current back disorders and his military service 
which was lacking at the time that the veteran's claim was 
denied in July 1986.  

Based on the applicable law, regulations and court decisions, 
the additional evidence received since the July 1986 RO 
decision is new and material and provides the required 
evidentiary basis to reopen the veteran's claim.  The 
veteran's claim for entitlement to service connection for a 
low back disorder is therefore reopened.  See Colvin, 1 Vet. 
App. 171; 38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§ 3.156 (1998).

Having reopened the claim, the Board must consider whether 
any prejudice to the veteran would result from proceeding to 
a determination on the merits of the claim.  Bernard v. 
Brown, 4 Vet. App. 384 (1993) provides, in effect, that to 
establish no prejudice to the appellant by rendering a 
decision on the merits of a claim which was denied on the 
basis of finality by the RO, it must be shown that the 
veteran had sufficient notice of the need to address those 
issues in his submissions, arguments and testimony on appeal.  
The veteran has submitted arguments on the merits of the 
case.  Moreover, the veteran's accredited representative, in 
a Statement of Representative in Appeals Case dated August 
13, 1998, argued the merits of the case an exhibited 
knowledge of the applicable law and regulation.  Hence, the 
Board finds that no prejudice will result from its 
considering the issue of entitlement to service connection 
for a low back disorder on its merits, particularly in view 
of the allowance of benefits which follows.
II.  Well Grounded Claim

In a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that the United 
States Court of Appeals for Veterans Claims (Court) (formerly 
the United States Court of Veterans Appeals) overstepped its 
judicial authority in failing to defer to the interpretation 
of the term "new and material" set forth by VA in its own 
regulation, and adopting instead "a definition of 
materiality from an entirely different benefits scheme -- the 
administration of social security benefits."  Hodge v. West, 
155 F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (1998).  
Therefore, the Federal Circuit overruled the Colvin test for 
the purposes of reopening claims for the award of veterans' 
benefits and redefined the legal standard of review for cases 
involving the reopening of claims with new and material 
evidence.  Hodge, at 1361.  This new standard is the one used 
by the Board to reopen the veteran's claim in Section I 
above.  

Recently, in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), the Court held that the two-step process set out in 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
reopening claims became a three-step process under the 
Federal Circuit's holding in Hodge, supra: VA must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a); and third, 
if the claim is well grounded, VA may evaluate the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled. See also Winters v. West, 12 Vet. 
App. 203 (1999) (en banc).  Although prior to Hodge a 
conclusion that new and material evidence had been presented 
necessarily meant that the reopened claim was well grounded, 
the Court stated in Elkins that the Federal Circuit in Hodge 
effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the reasonable-possibility-of-a- 
change-in-outcome prong of Colvin test.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed.Cir. 1997) cert. denied, sub 
nom; Epps v. West, 118 S.Ct. 2348 (1998).  Therefore the 
Board must address whether the veteran's claim for service 
connection for a psychiatric disorder is well grounded.  

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 
Epps v Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  

The veteran has met all three elements of a well grounded 
claim.  The veteran's service medical records reveal 
instances of recurrent low back strain during service.  The 
medical evidence reveals that the veteran has current medical 
diagnoses of low back disorders.  Finally, the October 1998 
medical opinion provides a nexus between the veteran's 
current back disorders and his military service.  As such, 
the Board finds that the veteran has submitted a well 
grounded claim for service connection for a low back 
disorder.  

III.  Service Connection

As noted above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 1991).  Direct service 
connection may be established for a disability resulting from 
diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(a), (b), (d) (1998).  Establishing direct 
service connection for a disability which has not been 
clearly shown in service requires evidence sufficient to show 
(1) the existence of a current disability; (2) the existence 
of a disease or injury in service; and (3) a relationship or 
connection between the current disability and a disease 
contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(1998); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The veteran's service medical records reveal that he was 
treated for complaints of low back pain throughout service.  
Treatment records reveal diagnosis of low back strain in May 
1974, February 1975, January 1976, August 1976, April 1977, 
July 1977, and January 1978.  On the veteran's March 1979 
separation examination report of medical history he reported 
a history of recurrent back pain.  The examining physician 
noted that the veteran had chronic low back pain and ordered 
evaluation by an orthopedist.  However, there is no 
indication that any such evaluation was conducted and the 
separation examination report simply indicates a normal 
evaluation of the spine.  

In March 1981 a VA examination of the veteran was conducted.  
The veteran reported having a back injury during service and 
suffering from recurrent low back pain.  X-ray examination of 
the low back was normal.  Physical examination of the low 
back was also normal.  the diagnosis was "low back syndrome, 
not demonstrable clinically."  

In May 1986 another VA examination of the veteran was 
conducted.  Physical examination of the low back was 
essentially normal.  The diagnosis was recurrent low back 
strain.  

The veteran submitted a considerable volume of private medial 
records related to treatment of his back pain dating from the 
early 1980s until present.  Many of these records relate to 
treatment for back pain resulting from injuries subsequent to 
service, and there are records related to worker's 
compensation claims.  A 1988 medical record from Dr. Evans 
indicates that the veteran's first injury was a lifting 
injury in 1981.  The veteran indicated no previous injury to 
his back, but muscle spasms during service were reported.  In 
December 1985 a Dr. Rhodes rendered a medical opinion in 
relation to one of the worker's compensation claims.  The 
opinion was that the veteran's "work activity exacerbated a 
previously tolerable condition.  I do not feel all of [the 
veteran's] present symptoms are therefore a result of work."  

An October 1998 medical opinion from Dr. Pennington states 
that "after reviewing his records, it is more likely than 
not that his recurrent back pain probably began during 
service."   

The evidence of record reveals that the veteran had recurrent 
low back strain during service.  The veteran's separation 
examination does not adequately address his continued 
complaints of back pain as the ordered orthopedic examination 
was apparently never conducted.  The veteran continued to 
have low back pain dating from 1981, approximately two years 
after service until present.  While much of the veteran's 
current low back pain is related to subsequent injuries it is 
the opinion of two physicians that some low back 
symptomatology pre-dated the 1981 injury.  One physician 
specifically relates the veteran's back symptoms to his 
military service.  The Board finds that the evidence supports 
a grant of service connection for a low back disorder.


ORDER

Service connection for a low back disorder is granted.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

